Citation Nr: 0528830	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  02-13 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability manifested 
by dizziness, including postural hypotension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1995 to 
December 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.

In February 2005, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDING OF FACT

A disability manifested by dizziness, including postural 
hypotension, did not have its onset during active service or 
result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
disability manifested by dizziness, including postural 
hypotension have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of letters from 
the RO to the veteran in January 2002 and October 2003.  The 
veteran was told of the requirements to successfully 
establish service connection, advised of his and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The content of 
these letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See Mayfield v. 
Nicholson, 19 Vet. App. 220 (2005).

The Court in Pelegrini held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Any defect 
with respect to the timing of the notice in this case was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the evidence received 
following the notice letters was subsequently considered by 
the RO in the statement of the case and supplemental 
statements of the case.  Accordingly, there is no indication 
that the outcome of the case would have been different had 
the appellant received pre-adjudicatory notice.  He has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 220 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran underwent a VA 
examination in April 2005.  The duty to notify and assist 
having been met by the RO to the extent possible, the Board 
turns to the analysis of the veteran's claim on the merits.


II.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1131, 1137 (West 
2002); 38 C.F.R. § 3.303(a) (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
disability manifested by dizziness, including postural 
hypotension.  

The service medical records show that in February and May 
1996, the veteran complained of dizziness while walking and 
standing, in addition to stomach pains and watery stool.  The 
veteran was diagnosed during both visits as having 
gastroenteritis.  

During a pre-discharge VA examination in October 2000, the 
veteran complained of a history of recurrent dizziness when 
rising suddenly from a seated position or with sudden 
movements of the head.  The examiner stated that the veteran 
had not been previously evaluated or treated for this 
condition.  The veteran was diagnosed as having a history of 
postural hypotension.  

Following service, the veteran received VA treatment.  In 
July 2003, he was treated for complaints of neck pain and 
dizziness.  He stated that he became dizzy when he changed 
positions or looked up quickly and had these problems for the 
past 3 to 4 years.  In April 2005, the veteran underwent a 
computed tomography of the brain which was reported as 
normal.  

In April 2005, the veteran underwent a VA neurological 
examination.  The claims file was reviewed.  At that time, 
the veteran stated that he experienced dizziness about once a 
week.  He usually felt lightheaded and faint, but would not 
lose consciousness.  These episodes nearly always occurred 
when he had a headache, which was related to muscle tension.  
He reportedly did not feel faint every time he had a 
headache.  The faintness would last for a few seconds or 
minutes and resolved when he sat down and closed his eyes.  
Physical examination was unremarkable.  Supine and standing 
blood pressure were normal.  Nylan baranay hanging head test 
was negative for positional vertigo.  The examiner had the 
veteran perform an "artificial hyperventilation" and he 
experienced the same lightheadedness and faintness he 
described.  He was diagnosed as having episodic 
lightheadedness due to hyperventilation; no disease found.  
The examiner noted that this was a physiological, not 
pathological response, not indicative of any disease process, 
and is often related to anxiety or tension and worry.  He 
also concluded that no service related condition or disease 
process was found relative to the veteran's claim for 
dizziness.  

The Board finds that there is no persuasive medical evidence 
of record showing that the veteran has a disability 
manifested by dizziness that had its onset during active 
service or is related to any in-service disease or injury.  
Although the veteran reported some dizziness in service, he 
has not been diagnosed as having any chronic disability that 
is manifested by this dizziness.  A diagnosis of hypotension 
by history only was reported in an October 2000 VA 
examination.  After conducting several tests and reviewing 
the claims file, the VA examiner in April 2005 attributed the 
veteran's dizziness to anxiety or tension and worry and 
characterized it as a physiological response, not indicative 
of any disease process.  The VA examiner specifically stated 
that there was no service related condition or disease 
process found.  As the examiner provided a rationale and 
cited to specific evidence in the file as support for his 
opinion and as the opinion was based upon review of the 
claims file and a physical examination, it is found to be 
persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  

The veteran as a layperson has not been shown to be capable 
of making medical conclusions; thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  Neither the Board nor the 
veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Conversely, health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a disability manifested by dizziness, 
including postural hypotension.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107 (West 2002).


ORDER

Service connection for residuals of a disability manifested 
by dizziness, including postural hypotension, is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


